Exhibit 10.7

SECOND AMENDMENT

TO

AMENDED AND RESTATED MASTER TOLLING AGREEMENT

(Operating Assets)

THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER TOLLING AGREEMENT
(Operating Assets) (this “Amendment”) is entered into as of October 29, 2018 by
and among the Persons set forth on Exhibit A (each hereinafter sometimes
referred to as a “Party” and sometimes collectively referred to as the
“Parties”).

RECITALS:

A. Effective as of October 1, 2016, the Parties entered into a certain Amended
and Restated Master Tolling Agreement (Operating Assets) (as amended by the
Amendment to Amended and Restated Master Tolling Agreement, dated January 1,
2017, the “Amended and Restated Master Tolling Agreement”). Capitalized terms
used but not otherwise defined in this Amendment have the meanings ascribed to
such terms in the Amended and Restated Master Tolling Agreement.

B. Exhibit C-1 to the Amended and Restated Master Tolling Agreement provides for
the adjustment of the Tolling Fee based on the OPEX and CAPEX actually incurred
during the initial four (4) Contract Quarters of the Term.

C. The Parties desire to adjust the Tolling Fee for the Woods Cross Assets as
provided in Exhibit C-1 attached to the Amended and Restated Master Tolling
Agreement, on the terms and conditions set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
amend the Amended and Restated Master Tolling Agreement as follows:

1. Incorporation of Recitals. The recitals for this Amendment are fully
incorporated herein by the reference thereto with the same force and effect as
though recited herein.

2. Amendment to Exhibit C. Effective as of 12:01 a.m. Central Time on October 1,
2017, Exhibit C-1 attached to the Amended and Restated Master Tolling Agreement
is hereby deleted and replaced, in its entirety, with Exhibit C-2 attached to
this Amendment.

3. Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.

4. Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the Parties and their respective successors and/or
assigns.

5. Entire Agreement. This Amendment contains the entire agreement between the
Parties as to the subject matter hereof and, except as provided for in this
Amendment, the terms and provisions of the Amended and Restated Master Tolling
Agreement shall remain in full force and effect.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers to be effective as of the date first set forth
above.

 

HEP OPERATING: Holly Energy Partners—Operating, L.P. By:  

/s/ Richard L. Voliva III

  Richard L. Voliva III   Executive Vice President and CFO APPLICABLE REFINERY
OWNER: HollyFrontier El Dorado Refining LLC HollyFrontier Woods Cross Refining
LLC By:  

/s/ Thomas G. Creery

  Thomas G. Creery   Senior Vice President, Commercial

 

2



--------------------------------------------------------------------------------

Exhibit A

to

Amended and Restated Master Tolling Agreement

 

 

Parties:

HollyFrontier El Dorado and HEP Operating, as to the El Dorado Assets.

HollyFrontier Woods Cross and HEP Operating, as to the Woods Cross Assets.

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit C-2

to

Amended and Restated Master Tolling Agreement

 

 

Applicable Assets; Minimum Throughput Commitment; Tolling Fees and Adjustments;
Applicable Term

 

Appli-
cable
Assets

   Type of
Applicable
Asset    Products    Minimum
Throughput
Commit-
ment (on a
BPD basis)    Tolling
Fee*    Tolling Fee
Adjustment    PPI
Adjust-
ment
Minimum/
Cap    Fee
Adjustment
Commence-
ment Date    Purchase
Price    Accrued
Turn-
around
Cost    Assumed
Fuel Gas
Cost    Initial Term
(all times are
Dallas, TX
time)    Extension Term
(all times are Dallas,
TX time)

El Dorado

Assets

   Naphtha
Fractiona-
tion Unit    Isopentane1

 

ISOM
Feed

 

Int.
Naphtha

 

Reformer

Feed

   48,750
BPD    $0.4020/BBL2    PPI/HFC
Merit Comp

Adjustment3

 

Turnaround
Surcharge4

 

Fuel Gas
Surcharge5

   Subject
to 1%
Minimum/
3% Cap3    July 1,
2017    $25,936,371    $1.6M4    $73,6105    12:01 a.m.
on
November 1,
2015 (the
“Effective
Time”) to
12:00
mid-night on
October 31,
2030    The Applicable Refinery
Owner shall have the
option to extend the
Applicable Term
beyond the Initial Term
for one additional five
(5) year period
beginning at 12:01 am
on November 1, 2030
and ending at 12:00
midnight on October 31,
2035 on the same terms
and conditions as in
existence for the Initial
Term.

 

Exhibit C2-1



--------------------------------------------------------------------------------

Appli-
cable
Assets

   Type of
Applicable
Asset    Products    Minimum
Throughput
Commit-
ment (on a
BPD basis)   Tolling
Fee*     Tolling Fee
Adjustment   PPI
Adjust-
ment
Minimum/
Cap    Fee
Adjustment
Commence-
ment Date    Purchase
Price      Accrued
Turn-
around
Cost     Assumed
Fuel Gas
Cost      Initial
Term (all
times are
Dallas,
TX time)   Extension Term (all
times are Dallas, TX
time)

Woods Cross Assets

   Crude Unit 2    Naphtha


Diesel

tower

bottoms

   14,625
BPD6   $ 2.7015/BBL 8     PPI/WX
Union
Annual
Increase7

 

Turn-
around
Surcharge4

 

Fuel Gas
Surcharge
(excluding
Polymeri-zation
Unit)5

  None    July 1,
2017    $ 64.75M      $ 8.7M 4     $ 11,871      12:01 a.m.
on
October 1,
2016
(the
“Effective
Time”)
to
12:00
midnight
on
September 30,
2031   The Applicable Refinery
Owner shall have the
option to extend the
Applicable Term
beyond the Initial
Term for one
additional five
(5) year period
beginning at 12:01
am on October 1,
2031 and ending at
12:00 midnight on
September 30, 2036
on the same terms and
conditions as in
existence for the
Initial Term.    FCC Unit 2    Gasoline


Light

Cycle
Oil

Olefins

Slurry

   7,600
BPD6     $13.0842/BBL8             $ 176.25M      $ 7.8M 4     $ 11,566       
   Polymerization
Unit    Gasoline


Butane

Propane

   2,438
BPD6   $ 9.6028/BBL 8             $ 37.0M      $ 3.2M 4       —         

 

*

As of July 1, 2018. As a result of the OPEX and CAPEX adjustments for the
Applicable Assets at Woods Cross on October 1, 2017, the Tolling Fees for the
Woods Cross Applicable Assets at October 1, 2017 were readjusted as follows:
Crude Unit 2: $2.6142/BBL; FCC Unit 2: $12.6614/BBL; and Polymerization Unit:
$9.2925/BBL.

1.

The “Feedstock” for the El Dorado Assets is light naphtha and heavy naphtha. The
“Feedstock” for the Woods Cross Assets is as follows: Crude Unit 2 – crude oil;
FCC Unit 2 – crude tower bottoms and outside gas oil; Poly Unit – olefins.

2.

El Dorado Only: The Tolling Fee shall never be less than $.36 per BBL of
Feedstock. If as a result of a reduction to the Tolling Fee or Minimum
Throughput Commitment for a Contract Quarter pursuant to Section 2.2(d) of the
Agreement, the Applicable Refinery Owner has overpaid its Tolling Fees for a
Contract Quarter, the Applicable Refinery Owner shall receive a credit against
its Tolling Fees due for the following Contract Quarter in the amount of such
overpayment.

3.

El Dorado Only: The Tolling Fee, as previously adjusted on a cumulative basis,
shall be adjusted on July 1 of each calendar year, commencing July 1, 2017, by
an amount equal to a percentage calculated as follows: (A) 0.75 x the change in
the PPI as described below, plus (B) 0.25 x the annual HollyFrontier Merit
Compensation Adjustment (positive or negative) for such calendar year. The
change in the PPI is the upper change in the annual change rounded to four
decimal places of the Producers Price Index-

 

Exhibit C2-2



--------------------------------------------------------------------------------

Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics. The series ID is WPUFD49207–
located at http://www.bls.gov/data/. The change in PPI for each year shall be
calculated as follows: annual PPI index (most current year) less annual PPI
index (most current year minus 1) divided by annual PPI index (most current year
minus 1); provided that the change in PPI in any year shall not be less than one
percent (1%) or more than three percent (3%). For the avoidance of doubt, if the
change in PPI in any year is less than one percent (1%) (including if the change
in the PPI is negative) it will be rounded up to one percent (1%) and if the
change in PPI in any year is greater than three percent (3%) it will be rounded
down to three percent (3%). If either index is no longer published, the Parties
shall negotiate in good faith to agree on a new index (as applicable) that gives
comparable protection against inflation or deflation, and the same method of
adjustment for increases or decreases in the new index shall be used to
calculate increases or decreases in the Tolling Fee. If the Parties are unable
to agree on a new index, a new index will be determined in accordance with the
dispute resolution provisions set forth in the Article VIII of Omnibus
Agreement, and the same method of adjustment for increases or decreases in the
new index shall be used to calculate increases or decreases in the Tolling Fee.
The annual HollyFrontier Merit Compensation Adjustment is the company-wide
increase (or decrease) in salary for the year in which the adjustment occurs as
determined by the HollyFrontier Chief Executive Officer and Vice President,
Human Resources (excluding merit compensation adjustments for executive officers
that are determined by the HollyFrontier Board of Directors (or a committee
thereof) and excluding any annual increases for union employees). Examples of
the annual Tolling Fee adjustment under various scenarios are as follows:

 

  (1)

if the change in PPI is 0% and the HFC Merit Compensation Adjustment is 3.5%,
the Tolling Fee adjustment would be (0.75 x 1%) + (0.25 x 3.5%) = 1.625%

 

  (2)

if the change in PPI is 2% and the HFC Merit Compensation Adjustment is 2%, the
Tolling Fee adjustment would be (0.75 x 2%) + (0.25 x 2%) = 2%

 

  (3)

if the change in PPI is 5% and the HFC Merit Compensation Adjustment is 2%, the
Tolling Fee adjustment would be (0.75 x 3%) + (0.25 x 2%) = 2.75%

 

  (4)

if the change in PPI is 0% and the HFC Merit Compensation Adjustment is -2%, the
Tolling Fee adjustment would be (0.75 x 1%) + (0.25 x (-2%)) = 0.25%

4. After the first turnaround on the Applicable Asset during the Applicable
Term, HEP Operating will calculate its aggregate Turnaround Costs incurred in
connection therewith. In the event such aggregate Turnaround Costs for the
Applicable Asset exceeds the Accrued Turnaround Cost set forth above then (A) a
turnaround surcharge (the “Turnaround Surcharge”) will be added to the Tolling
Fee based on each BBL of Feedstock (using the Minimum Throughput Commitment) in
order to allow HEP Operating to recover (i) such Turnaround Costs in excess of
the Accrued Turnaround Cost plus (ii) a ten percent (10%) return on such excess
(the aggregate amount specified in clauses (i) and (ii), the “Turnaround
Payment”). Such Turnaround Surcharge shall be paid by the Applicable Refinery
Owner to HEP Operating on each BBL of Feedstock processed through the Applicable
Asset until the earlier to occur of (i) the expiration of the Applicable Term or
(ii) the recovery by HEP Operating of the Turnaround Payment. In addition, the
Tolling Fee will be adjusted by the amount necessary to recover the new
estimated turnaround expense for the remainder of the Applicable Term (based on
the Minimum Throughput Commitment).

5. If at the end of any calendar month during the Applicable Term the aggregate
cost of gas incurred by HEP Operating in connection with the operation of the
Applicable Assets exceeds the Assumed Fuel Gas Cost, the Applicable Refinery
Owner shall promptly pay to HEP Operating an amount equal to the positive
difference, if any, of (i) the aggregate cost of fuel gas incurred by HEP
Operating in connection with the operation of the Applicable Assets during such
calendar month less (ii) the Assumed Fuel Gas Cost.

6. Determined on a Contract Quarter basis.

7. Woods Cross Only: The Tolling Fee, as previously adjusted on a cumulative
basis, shall be adjusted on July 1 of each calendar year, commencing July 1,
2017, by an amount equal to a percentage calculated as follows: (A) 0. 5 x the
change in the PPI as described below, plus (B) 0.5 x the annual increase under
the then current Woods Cross union contract. The change in the PPI is the upper
change in the annual change rounded to four decimal places of the Producers
Price Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the
U.S. Department of Labor, Bureaus of Labor Statistics. The series ID is
WPUFD49207– located at http://www.bls.gov/data/. The change in PPI for each year
shall be calculated as follows: annual PPI index (most current year) less annual
PPI index (most current year minus 1) divided by annual PPI index (most current
year minus 1). If either index is no longer published, the Parties shall
negotiate in good faith to agree on a new index (as applicable) that gives
comparable protection against inflation or deflation, and the same method of
adjustment for increases or decreases in the new index shall be used to
calculate increases or decreases in the Tolling Fee. If the Parties are

 

Exhibit C2-3



--------------------------------------------------------------------------------

unable to agree on a new index, a new index will be determined in accordance
with the dispute resolution provisions set forth in the Article VIII of Omnibus
Agreement, and the same method of adjustment for increases or decreases in the
new index shall be used to calculate increases or decreases in the Tolling Fee.
The annual increase under the then current Woods Cross union contract is the
annual base pay increase given to union employees at Woods Cross, currently on
or about February 1 of each year. Examples of the annual Tolling Fee adjustment
under various scenarios are as follows:

(1) if the change in PPI is 0% and the annual increase under the then current
Woods Cross union contract is 3.5%, the Tolling Fee adjustment would be (0.5 x
0%) + (0.5 x 3.5%) = 1.75%

(2) if the change in PPI is 2% and the annual increase under the then current
Woods Cross union contract is 2%, the Tolling Fee adjustment would be (0.5 x 2%)
+ (0.5 x 2%) = 2%

(3) if the change in PPI is 5% and the annual increase under the then current
Woods Cross union contract is 2%, the Tolling Fee adjustment would be (0.5 x 5%)
+ (0.5 x 2%) = 3.5%10.

(4) if the change in PPI is -1% and the annual increase under the then current
Woods Cross union contract is 2%, the Tolling Fee adjustment would be (0.5 x
-1%) + (0.5 x 2%) = 0.5%.

8. Woods Cross Only: If the Applicable Refinery Owner has overpaid its monthly
Tolling Fees after adjustments to Tolling Fees or Minimum Throughput Commitments
for a Contract Quarter pursuant to Section 2.2(d) of the Agreement, the
Applicable Refinery Owner shall be entitled to apply any such overpayment as a
credit against Tolling Fees within the succeeding twelve months for volumes of
Feedstock delivered to HEP Operating in excess of the Minimum Throughput
Commitment for any of the Applicable Assets. If any such overpayment has not
been credited within twelve months of the overpayment, such overpayment shall be
credited against Tolling Fees due with respect to any Minimum Throughput
Commitment for any of the Applicable Assets, or if there are no such Tolling
Fees due, such overpayment shall be credited against any other obligations owed
by the Applicable Refinery Owner, or its Affiliates, to HEP Operating.

 

 

Exhibit C2-4